Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 8/25/2021, Applicant has amended Claims 1, 9, 99, and 100, canceled claims 11, 15, 16, 18-20, 28, 71, 78, 79, 89, 97, and 98,  added new claims, Claims 101-113.  
Claims  64, 66, 70, 82, 85, are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 9, 62, 99-113 are under consideration. 


Withdrawn Claim Objections
	The objection to the typographic error in Claim 1 has been withdrawn due to Applicant’s amendment.

New Claim Objections
 	Claim 1 is objected to because of the following informalities: As a first matter, where a claim sets forth a plurality of elements, [to wit, (a) a dominant negative PD-1; (b) a CAR] each element of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). As a second matter, the independent claim is unnecessarily verbose and the modifying wherein clauses should be placed closer to 

Withdrawn 35 USC § 102 
The prior rejection of Claims 1 and 62 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (Gene Therapy, 2013, 20:575-580, see IDS filed 12/13/2018) is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise (a) a dominant negative form of PD-1, and (b) a CAR that binds to an antigen associated with an immune-mediated disorder, which are limitations Zhang does not anticipate.

The prior rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al., (JEM, 2000, 1919:1187-1196) is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise (a) a dominant negative form of PD-1, and (b) a CAR that binds to an antigen associated with an immune-mediated disorder, which are limitations Lucas does not anticipate.

The prior rejection of Claims 1, 62, and 100 under 35 U.S.C. 102(a)(1) as being anticipated by June et al., (WO2013/019615, filed 7/27/2012, now US Patent 10,981,969, see IDS filed 12/13/2018) is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise a CAR that binds to an antigen associated with an immune-mediated disorder, which is a  limitation June does not anticipate.

The prior rejection of Claims 1, 62, 99-100 under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., (US2017/0258835, filed 10/30/2015) is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise a CAR that binds to an antigen associated with an immune-mediated disorder, which is a Zhao does not anticipate.

Withdrawn 35 USC § 103 
The prior rejection of Claims 1-2, and 62 under 35 U.S.C. 103 as being unpatentable over Sentman et al., (US2018/0291080, filed 9/27/2016, with priority to 62/233,526, filed 9/28/2015) is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise a dominant negative form of PD-1 comprising the extracellular ligand binding domain of PD-1 and a transmembrane domain derived from a heterologous polypeptide, which is a limitation Sentman does not suggest.

The prior rejection of Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sentman et al., (US2018/0291080, filed 9/27/2016, with priority to 62/233,526, filed 9/28/2015), in view of Frisancho-Kiss et al., (J Immunol, 2006, 176:6411-6415) is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise a dominant negative form of PD-1 comprising the extracellular ligand binding domain of PD-1 and a transmembrane domain derived from a heterologous polypeptide, which is a limitation neither Sentman nor Frisancho-Kiss suggest.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9, 62, 100-102, 108-109, and 111-112 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al., (US2010/0135794, filed 1/31/2008), in view of June et al., (WO2013/019615, filed 7/27/2012, now US Patent 10,981,969, see IDS filed 12/13/2018)

claims 1 and 9, Eshhar teaches an immunoinhibitory cell recombinantly expressing
(b) a CAR that binds to an antigen that is the target of a pathological immune response associated with an immune-mediated disorder such as IBD (Abstract, [0042-0048], see Claims 1 and 23 of Eshhar).
In regard to claim 2, Eshhar teaches the immunoinhibitory cell is a TREG (Abstract, see entire document).
In regard to claim 9, Eshhar teaches the TREGs express CD4 and CD25 ([0086], p. 12-13, “Genetic Manipulation of CD4+CD25+ T Regulatory Cells”, see Examples II, III, VI), and discloses polyclonal populations thereof ([0126, 0294], see Fig. 10).
In regard to claims 62, 108, 109, and 111-112, Eshhar teaches a pharmaceutical composition to achieve a therapeutic effect in a pharmaceutically acceptable carrier ([0094, 0109], see claim 31 of Eshhar).
However, in regard to claim 1, Eshhar is silent to the immunoinhibitory cell comprising (a) a dominant negative form of PD-1 comprising the extracellular ligand binding domain of PD-1 and a transmembrane domain derived from a heterologous polypeptide.
With respect to claims 1, and 100-102, June teaches a genetically modified immune cell, which recombinantly expresses a dominant negative PD-1 receptor comprising the ligand binding domain of PD-1 with a portion of a heterologous signaling domain (Abstract, Summary of the Invention). Specifically, June teaches the signaling domain can be from a portion CD28 (Summary of the Invention, see p. 16, last para.).
prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the immunoinhibitory cell recombinant expressing
a CAR as taught by Eshher and combine a dominant negative PD-1 receptor comprising the ligand binding domain of PD-1 with a portion of a heterologous signaling domain such as CD28 as taught by June with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Eshhar because CD28 signaling increases immune cell proliferation and enhances the immunosupressive function of the TREGs [0127, 0129, 0189-0195]. Furthermore, since Eshhar teaches PD-1 engagement can promote CD28 mediated costimulation of immune cells [0195], there was a reasonable expectation of success in using the PD-1 chimeric molecule of June in the immune cells of Eshher.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/25/2021 are acknowledged.
Applicant argues that none of the cited references teaches the combination of elements as recited in the amended claims.
Applicant's arguments have been fully considered and they are found persuasive in so far that all of the prior rejections have been withdrawn. However, a new obvious type rejection has been applied as necessitated by amendment. Specifically, the prior art of Eshhar teaches modified immunoinhibitory immune cells that express a CAR that binds an antigen associated with an immune mediated disorder. Further, Eshhar invites 


Claims 99, 103-107, 110 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al., (US2010/0135974, filed 1/31/2008), in view of June et al., (WO2013/019615, filed 7/27/2012, now US Patent 10,981,969, see IDS filed 12/13/2018), as applied to claims 1, 2, and 9, in further view of Li et al., (US2017/0159025, filed 5/14/2014).

As discussed previously, Eshhar and June suggest an immunoinhibitory cell recombinantly expressing: 
(a) a dominant negative PD-1 receptor comprising the ligand binding domain of PD-1 with a portion of a heterologous signaling domain, and
(b) a CAR that binds to an antigen that is the target of a pathological immune response associated with an immune-mediated disorder.
In regard to claims 103, 105 and 107, as stated supra, June teaches the dominant negative PD-1 receptor comprising a portion of a heterologous signaling domain such as from CD28.
claims 110 and 113, as stated supra, Eshhar teaches the immunoinhibitory cells are in a pharmaceutical composition to achieve a therapeutic effect in a pharmaceutically acceptable carrier.
However, although June teaches the transmembrane domain can be derived from the heterologous signaling molecule (i.e, CD28), they are silent with respect to the transmembrane domain of the dominant negative PD-1 receptor as that from CD8.
	With respect to instant claims 99, 104, and 106, Li teaches modified immune cells comprising chimeric antigen receptors comprising a heterologous signaling domain, wherein the transmembrane domain is from human CD8 with the human CD8 hinge region ([0011], see Fig. 3).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to an immunoinhibitory cell recombinantly expressing (a) a dominant negative PD-1 and (b) a CAR as suggested by Eshhar and June and substitute the transmembrane domain of CD8 as taught by Li with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Li because the CD8 transmembrane region combined with the CD8 hinge region provides flexibility to the extracellular domain of the chimeric protein [0014], thereby promoting optimal ligand binding. 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/25/2021 are acknowledged and have been addressed supra.

Withdrawn Double Patenting
The prior provisional rejection of Claims 1, 62, 97-100 on the ground of nonstatutory double patenting over claims 1-10, 16, and 95-110 of copending Application No. 15/757,276, is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise a CAR that binds to an antigen associated with an immune-mediated disorder, which are limitations cited application does not claim.

The prior provisional rejection of Claims 1, 62, 97-100 on the ground of nonstatutory double patenting over claims 1-5, 8-10, 13, 15, 17-21, 29-30, 58, 61-63, 6567, 70-71, 73, 75-77, 79, and 113 of copending Application No. 16/491,140 is withdrawn in light of Applicant’s amendment of Claim 1 to require that the cell comprise (a) a dominant negative form of PD-1, and (b) a CAR that binds to an antigen associated with an immune-mediated disorder, which are limitations cited application does not claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/Examiner, Art Unit 1633